DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities: i) the “and” after the a) recitation should be removed, ii) a semicolon is missing after the recitation of d), iii) the semicolons separating each of the members of the softener Markush group should be commas, iv) “saturated, or unsaturated fatty” should instead be --saturated or unsaturated fatty--, v) “saturated, or unsaturated, mono-, di or-- should instead be --saturated or unsaturated mono-, di-, or--, and vi) an ‘and’ is missing prior to the final recitation.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities: i) the “and” after the a) recitation should be removed, ii) a semicolon is missing after the recitation of d), iii) the semicolons separating each of the members of the softener Markush group should be commas, iv) “saturated, or unsaturated fatty” should instead be --saturated or unsaturated fatty--, v) “saturated, or unsaturated, mono-, di or-- should instead be --saturated or unsaturated mono-, di-, or--, and vi) an ‘and’ is missing prior to the final recitation.  Appropriate correction is required.
Claims 35-45 and 58 are objected to because of the following informalities: “A modelling compound” should be --The modelling compound.--.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  “polyvinylacetate” should instead be --polyvinyl acetate--.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  “vinylacetate” should instead be --vinyl acetate--.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  “wherein, in formula (i),” should instead be --wherein in formula (i)--.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  “glycerols fatty acids” should be either --glycerols, fatty acids-- or --glycerol fatty acids-- (as appropriate).  Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  “silica sand having” should instead be --silica sand, having--.  Appropriate correction is required.
Claim 61 is objected to because of the following informalities: “and alumina filler” should instead be --an alumina filler--.  Appropriate correction is required.
Claim 66 is objected to because of the following informalities: the claim is missing a period (i.e. it ends with a semicolon).  Appropriate correction is required.
Claim 71 is objected to because of the following informalities: i) “the formation of at least one filled composition comprising” should instead be --the formation of a filled composition comprising-- or --the formation of a composition comprising--, ii) the ‘and’ before “wherein b) is present” should be removed, iii) “optionally, at least one silicone oil, and” should instead be --optionally at least one silicone oil; and--, iv) the semicolons separating each of the members of the softener Markush group should be commas, v) “saturated, or unsaturated fatty” should instead be --saturated or unsaturated fatty--, and vi) “saturated, or unsaturated, mono-, di or-- should instead be --saturated or unsaturated mono-, di-, or--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 57, the claim is indefinite because it is not clear if the viscosity recitation is directed to both the silicone fluid and the hydroxyl-terminated silicone fluid or is only limiting to the latter. 
Regarding claim 67, the claim is indefinite because it is directed to the ‘at least one composition’ of claim 33, while claim 33 is overall directed to a modelling compound comprising at least one composition. As such it is not clear to what claim 67 is meant to refer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-44 and 49-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packer (US 3,061,572).
Regarding claims 33-42, 52-55, 58, Packer teaches molding masses, suitable for hand-molding (col 1)(instant modelling compound), comprising a mixture of high and low molecular weight polyvinyl acetate (instant a)) and compatible and incompatible plasticizer(s) (col 1; col 3-4) and may further comprise pigments, fillers (instant d)), and lubricants (col 5). Packer teaches the compatible plasticizer is present between 15 and 40 parts per 100 parts polyvinyl acetate resin and teaches the incompatible plasticizer is present between 7 and 25 parts per 100 parts polyvinyl acetate resin (col 4), wherein incompatible plasticizers include castor oil, linseed oil, polyoxy propylene glycol ethylene oxide, etc. (col 4)(instant b))(total plasticizer being 22 to 65 parts per 100 parts resin). Packer further teaches the filler is present from up to 100% of the weight of the resin, preferably 5 to 50%, and is selected from talc, silica, calcium carbonate, barium sulfate, bentonite, diatomaceous earth, etc. (col 5).
Regarding claims 43 and 56-57, Packer teaches the molding masses as set forth in claim 33 above and further teaches the lubricating agent is present up to 2 mass% and is a silicone oil (col 5). 
Regarding claim 44, Packer teaches the molding masses as set forth in claim 33 above and further teaches the polyvinyl acetate resins are selected from commercial grade products including AYAC, AYAA, AYAF and AYAT (col 3).
Regarding claims 49-51, Packer teaches the molding masses as set forth in claim 33 above and as noted teaches linseed oil and castor oil (col 4).
Regarding claims 58-65, Packer teaches the molding masses as set forth in claim 33 above and as noted teaches talc, silica, calcium carbonate, barium sulfate, bentonite, diatomaceous earth, etc. and teaches pigments including titanium dioxide, etc. (col 5), all present in powder form. Packer’s teaching of calcium carbonate and titanium dioxide anticipate all cited claims wherein claims 59-60 and 62-64 are further limiting to non-positively recited optional alternatives of claim 58, from which they depend. Packer’s teaching of silica similarly anticipates claims 60-61 and 63-64 and anticipates claim 65 where silica is readable over sand.
Regarding claim 66, Packer teaches the molding masses as set forth in claim 33 above and as noted teaches further inclusion of pigments as well as metallic powdered metals (col 5).
Regarding claim 67, Packer teaches the molding masses as set forth in claim 33 above and teaches a plurality of uses (col 1; col 7).  The recitation that the basic formulation containing said modelling composition is to be used as a filler, sealant, masking, packaging or insulating material does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 68-69, Packer teaches the molding masses as set forth in claim 33 above. Packer teaches the molding masses can be made to float in water (col 7)(instant stable when exposed to water). Packer does not specifically teach stable over a humidity range of 10 to 90% relative humidity but as noted teaches it can float in water if desired. Further, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims naturally flow therefrom (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 70, Packer teaches the molding masses as set forth in claim 33 above and further teaches the composition can be used to pick up printing from newspaper by pressing it against the newspaper and then pulling it off and can transfer the marks to another surface (col 7). Packer also teaches the composition can be cut into shape via cookie cutters (col 7).
Regarding claim 71, Packer teaches the molding masses as set forth in claim 33 above, and incorporated here by reference, and further teaches methods of making the molding masses comprising combining and mixing the components with or without solvent at room temperature or elevated temperature (col 4-5). Packer further teaches the optional lubricating agent is a silicone oil (col 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 3,061,572) in view of Hoegl et al. (US PGub 2008/0241314).
Packer teaches the composition as set forth in claim 33 above and further teaches the use of polyvinyl acetate resins, specifically a mixture of polyvinyl acetate resins of different molecular weights, wherein the composition can be formed in stiff, intermediate or soft grades as desired (col 3), are hand moldable (col 1; col 3) and are made of non-toxic materials so as to be safe for children and sick persons (col 6). Further the compositions of Packer are manually deformable and comprise the combination of polyvinyl acetate resins, plasticizers and fillers (col 3-5). 
Packer invites the use of polyvinyl acetate resins, and combinations of differing molecular weights, including commercially available resin materials (col 3). Packer does not specifically teach a copolymer of polyvinyl acetate and at least one other vinyl ester (claim 45) wherein the other vinyl ester is a vinyl laurate (claims 46-48). However, Hoegl teaches manually deformable polyvinyl acetate compositions comprising a combination of polyvinyl acetate(s) and a vinyl acetate-vinyl laurate copolymer of different molecular weights, fillers and plasticizers (abstract; [0011]; [0020]; [0031]; [0032]). Hoegl teaches the combination of polyvinyl acetates with the lower melt-viscosity vinyl acetate-vinyl laurate copolymers allows for polyvinyl acetate compositions that are obtained easily and at lower cost ([0011]; [0023]). Hoegl and Packer are analogous art and are combinable because they are concerned with the same field of endeavor, namely manually deformable polyvinyl acetate compositions comprising similar plasticizers and fillers. At the time of filing a person having ordinary skill in the art would have found it obvious to use the polyvinyl acetate and vinyl acetate-vinyl laurate copolymer combination of Hoegl as the polyvinyl acetate combination of Packer and would have been motivated to do so as Packer invites polyvinyl acetate combinations of low and high/intermediate molecular weights so that the lower molecular weight vinyl acetate resin can partially plasticize the high/intermediate molecular weight vinyl acetate without tack (col 4) and further as Hoegl teaches the combination of polyvinyl acetate with vinyl acetate-vinyl laurate copolymer having a lower melt viscosity can be achieved easily and at low cost via melt mixing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,889,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and US patent are directed to substantially similar modelling compositions comprising substantially the same components, in substantially the same amounts, and have substantially the same methods and intended uses. 
Correspondence



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JANE L STANLEY/           Primary Examiner, Art Unit 1767